PER CURIAM.
Appellees, as heirs at law of Alexander Hannah, successfully prosecuted this suit to set aside certain deeds from Hannah to appellant Phillip A. Karr.
The record fails to support appellants’ contention that the reference to the master was by consent, and therefore that the court was bound to let the report stand unless it clearly involved error of law or misapprehension or oversight of facts. Kimberly v. Arms, 129 U. S. 524, 9 Sup. Ct. 355, 32 L. Ed. 764. The recital is that:
‘•()n mo lion of defendants, by their solicitors, this cause is referred to Walter McClellan Allen, one of the masters of this court.”
Some months later appellees filed a supplemental bill attacking a new claim of title (from Hannah to Henry Karr and from Henry to Phillip Karr) acquired by Phillip Karr pendente lite. Thereafter a stipulation was signed that:
“The parties hereby consent and agree that the said court may enter an order instantcr referring the said cause, with respect to said supplemental bill, answers, and replications, to the said master in chancery,, for the same purposes as the original bill, answers, and replications now stand referred to said master, and further consent and agree that the said master may include, in his report of the case made by the original bill, answers, and replications. his report of the case made by the said supplemental bill, answers, and replications.”
Clearly, it seems to us, the stipulation, instead of broadening the original order of reference, confined the master’s authority over the supplemental issues within the limits of the authority given him over the original issues. It was, therefore, proper for the judge of the Circuit Court, when his authority was invoked for that purpose, to examine the evidence and determine the issues of fact and law.
An extended examination of the case has led us to conclude that - the trial judge’s findings of fact should not be disturbed; and on those facts there are no propositions of law that require reiteration.
The decree is affirmed.